NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

DARREL LEE WILBER,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-1284 `

Appeal from the United States District Court for the
Eastern District of Missouri in case no. 11-CV-1736,
Judge Jean C. Hamilton.

ORDER

Upon consideration of this recently docketed appeal,
we consider whether this matter should be transferred to
the United States Court of Appeals for the Eighth Circuit.
See Fed. R. App. P. 3(0)(1)(0) (specifying that the notice of
appeal must "name the court to which the appeal is
taken") and Fed. R. App. P. 3(d)(1) (the district court clerk
must send the notice of appeal to the clerk of the court of
appeals named in the notice). lt appears that the notice
of appeal in this case names the Eighth Circuit.

WILBER V. UNITED STATES 2

Accordingly,
I'r Is ORDERED THAT:

Absent a response received by this court within 14
days of the date of filing of this order, this appeal will be
transferred to the United States Court of Appeals for
Eighth Circuit pursuant to 28 U.S.C. § 1631.

FOR THE CoURT

 0 6 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Darrell Lee Wilber

John J. Fargo, Esq.

U.S. CUUHHJ|F:EAPPEALS FDR

323 mEFEnEnALcuzcu\T

JUN 0 5 2012
JAN HURBAL¥
C|_EHK